Citation Nr: 0532936	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  94-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran's claim has since been 
transferred to the RO in Seattle, Washington.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Credible evidence of an in-service stressor is not of 
record.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, the 
rating decision was issued in May 1993, and notice compliant 
with the VCAA was issued in April 2003.

However, in the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The 
veteran received notice compliant with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) in April 2003.  
That letter informed the veteran of the evidence required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to VA.

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained.  Consequently, there are no outstanding records to 
obtain, and the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


II.  Factual Background

The veteran's service medical records are silent for any 
complaints or diagnoses of PTSD.  Numerous examination 
reports showed the veteran's psychiatric examinations were 
always normal, including the most recent dated in June 1978.

The veteran's service personnel records show that on 
September 26, 1966, he absented himself from his unit without 
proper authority and remained absent for approximately an 
hour.  Additionally, he failed to obey an off-limits 
declaration and entered a town that was off limits for 
military personnel.  The report was dated October 6, 1966.  
In an October 11, 1966 document, the veteran acknowledged 
receipt of the previous communication and did not demand a 
trial by court-martial.  The veteran's punishment was 
reduction in grade, forfeiture of a part of his pay for two 
months, and restriction to his Company area for 45 days.  An 
October 22, 1966 record shows the veteran's restriction to 
the unit area was remitted.

In September 1988, the veteran underwent VA psychiatric 
examination and was diagnosed with alcohol abuse and 
personality disorder.  

An October 1989 determination from the Social Security 
Administration shows the veteran received a favorable 
decision that indicated his primary diagnosis was severe 
depressive disorder, and his secondary diagnosis was 
substance addiction (alcohol).  The date his disability began 
was April 2, 1984.

A December 1992 VA examination report shows diagnoses of 
depressive neurosis, a history of alcohol dependency, and a 
history of mixed personality disorder.  

During a personal hearing conducted at the RO and dated in 
December 1993, the veteran indicated that his main stressor 
from service regarded the time he was caught in a town he was 
not supposed to be in and court-martialed.  He was kept in 
the military's possession in his bunk under an armed guard 
who constantly told him that he would be executed for being a 
deserter.  This lasted for over four months.  He also 
described a few situations when his company came under 
attack.

A May 2003 VA outpatient record shows the veteran was 
diagnosed with PTSD from combat experiences.

VA treatment records dated from May 2003 to September 2004 
show the veteran was diagnosed with and treated for PTSD.

In October 2003, the veteran provided a statement of his 
claimed stressors.  He referenced seeing children run toward 
him and blown up by grenades attached to their clothes, 
watching an unknown soldier play with a grenade and 
accidentally blow himself up, and seeing Private Owens shoot 
one of their own men in the back.  He also referenced as the 
most stressful incident, the time when he was held in 
confinement in October 1966.  He stated he spent four months 
being held under the possibility of execution.  He was 
repeatedly told this would be his punishment.

In May 2004, VA contacted the United States Armed Forces 
Center for Research of Unit Records (USASCRUR) and provided 
the veteran's claimed stressors.

In January 2005, USASCRUR replied that the request on the 
behalf of the veteran was not researched due to insufficient 
stressor information.  The veteran needed to provide narrowed 
dates, specific locations, or the full names of casualties.

In an April 2005 Administrative Decision, the RO determined 
that the veteran willfully left his unit in September 1966 
without proper authority and willfully failed to obey an off 
limits declaration.  One of the known punishments for 
military personnel who are found guilty of this misconduct is 
confinement.  They then concluded that his confinement while 
in Vietnam was the result of his own willful misconduct and 
thereby not incurred in the line of duty.


III.  Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease contracted in line 
of duty incurred in or aggravated by service, but no 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct.

Direct service connection may be granted only when a 
disability was incurred in or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.301(a) (2005).  "In line of duty" means an 
injury or disease incurred or aggravated during active 
service unless the result of the veteran's own misconduct.  
38 C.F.R. § 3.1 (m) (2005).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge or wanton 
and reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n) (2005).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is clear from the record that the veteran has been 
diagnosed with PTSD.  This has occurred many times, with the 
initial diagnosis in May 2003.  At that time, the veteran's 
PTSD was also linked to his combat experiences.  Therefore, 
at issue in this case is whether the veteran engaged in 
combat with the enemy or whether there is verification of the 
veteran's non-combat claimed stressors.

Initially, the Board notes that the veteran's service records 
do not establish that he engaged in combat with the enemy.  
His DD Form 214 indicates that his military occupational 
specialty was truckmaster.  He received the National Defense 
Service Medal, the Good Conduct Medal, and the Vietnam 
Service Medal.  This occupation and these medals give no 
indication that the veteran engaged in conduct.  Furthermore, 
the claimed stressors referenced by the veteran do not 
include any that would have occurred during combat.  He did 
indicate that he witnessed Vietnamese children running and 
dying because grenades that were attached to their clothes 
detonated.  However, the veteran has not indicated that this 
occurred in a way so as to suggest that he engaged in combat.  
He indicated that he witnessed this event, not that he was 
involved in it.

The Board does not accept that the veteran engaged in combat.  
Furthermore, the medical opinion relating PTSD to combat has 
little probative value.  The opinion is remarkably lacking in 
describing the combat.  Because the health professionals 
accepted his Vietnam experiences as truthful, the BVA is not 
required to do the same.  The BVA has the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  The possible 
assertion of combat is not specific, not corroborated and not 
accepted.

In the absence of accepted evidence of combat, VA must verify 
at least one of the veteran's claimed in-service stressors.  
In response to VA notification, the veteran submitted a 
stressor statement in October 2003.  In January 2004, VA 
asked the veteran to provide any possible clarifying 
information regarding his claimed stressors, including dates, 
places, full names, and detailed descriptions of events.  The 
veteran never responded with additional information.

Thereafter, VA attempted to verify at least one of the 
veteran's stressors.  USASCRUR responded in January 2005 
that, based on the information provided by the veteran, it 
could not even attempt to verify the veteran's stressors.  He 
had not provided enough detailed information.  The exception 
concerned the veteran's stressor that he was in confinement 
in October 1966.  USASCRUR indicated that information 
concerning that event would be contained in the veteran's 
service personnel file.  Therefore, the Board finds based on 
the report from USASCRUR that the veteran first three claimed 
stressors were too general to be verified.  Furthermore, even 
after he was asked, the veteran did not provide any 
additional information regarding these stressors.  Therefore, 
a remand to attempt to extract more information from the 
veteran would be futile and is unnecessary.

The veteran's final claimed stressor involved his confinement 
in October 1966 and the treatment he received therein.  The 
veteran's misconduct, punishment, and confinement are 
documented in his personnel file.  However, in an April 2005 
Administrative Decision, the RO determined that the veteran 
willfully left his unit in September 1966 and willfully 
entered a city he was told was off limits.  Therefore, the RO 
concluded that the veteran's resulting confinement was due to 
his own willful misconduct, and any disorder or injury 
incurred during his confinement was not incurred in the line 
of duty.  The veteran did not appeal this Administrative 
Decision.

Therefore, the Board cannot find that the veteran's final 
claimed stressor, that he was threatened with execution 
during his confinement, occurred in the line of duty.  
Furthermore, while there is verification that the veteran was 
confined, the treatment he stated he incurred has not been 
verified.  Finally, while the veteran's confinement was 
remitted on October 22, 1966, this only shows that part of 
his punishment was lessened.  The veteran still incurred a 
reduction in rank and a fine of pay.  There is  no indication 
in his personnel records, and the veteran has not contended, 
that his conviction was overturned.  Regardless, the claimed 
stressor is not verified.  Therefore, service connection for 
PTSD on the basis of this claimed stressor is not warranted.

In reaching this determination, the Board notes that the 
governing law dictates that compensation benefits are not 
payable for any disability not incurred in the line of duty.

We therefore find that the preponderance of the evidence is 
against a finding that any of the veteran's claimed stressors 
have been verified for the purposes of awarding entitlement 
to service connection for PTSD.  See Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


